Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 1 of 8



                          UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                   Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

          Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


          Defendants.


        DEFENDANTS’ REPLY TO STATE FARM’S RESPONSE TO DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT
  I.      STATE FARM’S SUBJECTIVE MENTAL STATE OR LACK OF RELIANCE IS
          IRRELEVANT TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       State Farm’s Response to Defendants’ Motion for Summary Judgment ignores the actual

  basis of Defendants’ Motion.

       Defendants do not seek Summary Judgment because State Farm did not actually rely on the

  codes included in any bills submitted by Dr. Feijoo, nor is the Motion based on what State

  Farm’s subjective state of mind was when it paid Dr. Feijoo’s bills. Rather, Defendants seek

  Summary Judgment based entirely on the information which was indisputably provided to State

  Farm before it issued any payment.

       Simply put, no consumer acting reasonably with the same information State Farm had could

  possibly have been deceived by any code submitted by Dr. Feijoo from August of 2014 through

  August of 2018, and the two cases relied upon by State Farm in its Response fully support

  Defendants’ argument.

                                                  1
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 2 of 8



     In Carriuolo v. Gen. Motors Co., 823 F.3d 977, 985 (11th Cir. 2016), a class of plaintiffs

  asserted FDUTPA claims because GM had placed “Monroney” window stickers on Cadillac

  CTS models which falsely represented that safety ratings had been applied to aspects of the car’s

  performance. The Court found that it was unnecessary under FDUTPA for any plaintiff to

  establish that they had actually relied on the information on the sticker in deciding to purchase a

  Cadillac CTS. Id. at 986 (“Because every class member here purchased or leased the same

  model vehicle with the same Monroney sticker attached, it does not matter that there may have

  been differences among the class members' subjective reliance”).

     But contrary to State Farm’s argument in response to Defendants’ Motion for Summary

  Judgment, the holding of Carriuolo is irrelevant to the issue presented by defendants’ Motion.

  This is because the only information each plaintiff in Carriuolo had was that which was

  contained on the window sticker containing the alleged false statements. That is the limited

  factual “circumstance” evaluated by the Court in deciding whether a consumer acting reasonably

  could have been deceived by the statements on the sticker. Because the statements on the

  Monroney sticker were the only information the consumers had, the Court found that in that

  limited circumstance, a consumer acting reasonably could have been deceived.

     But the circumstances in which State Farm issued payments to Dr. Feijoo could not be more

  different than those which confronted the Court in Carriuolo. In order for the circumstances of

  Cariuolo to be similar to those in this case, a separate window sticker stating that no safety

  ratings had actually been performed would have to have been placed directly next to each sticker

  falsely claiming that safety ratings had been done.

     But to make the circumstances truly similar, prior to purchasing a Cadillac CTS, each

  customer would also have to have hired multiple law firms to depose the National Highway



                                                   2
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 3 of 8



  Traffic Safety Administration official responsible for issuing the safety ratings (and his staff),

  specifically for the purpose of determining whether safety ratings had actually been issued and,

  been told truthfully in 13 separate depositions that they had not. Each Cadillac CTS customer,

  prior to purchase, would further have to have reviewed the safety ratings of hundreds of other

  Cadillac CTS models sold by that dealer and determined that no safety ratings had in fact been

  issued. Lastly, each Cadillac CTS customer, prior to purchase, would have to have multiple

  lawyers and experts tell them that no safety ratings had been issued.

     It would be absurd in those circumstances to suggest that any Cadillac CTS purchaser, acting

  reasonably, could have been deceived by the sticker indicating that safety ratings had been

  issued.

     Also inapposite is State Farm’s reliance on State Farm Mut. Auto. Ins. Co. v. Performance

  Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1309–10 (S.D. Fla. 2018). Therein,

  the Court denied summary judgment as to State Farm’s FDUTPA claim on the grounds that State

  Farm’s actual reliance was irrelevant, citing to Carriuolo: “Indeed, a “party asserting a deceptive

  trade practice claim need not show actual reliance on the representation or omission at issue.”

  Carriuolo, 823 F.3d at 984”.

     But Dr. Feijoo does not argue otherwise. Just as in Cariuolo, the circumstances at issue in

  Performance Orthopaedics were dramatically different than the circumstances of this case. The

  Defendants in Performance Orthapaedics argued that State Farm’s FDUTPA claim should be

  dismissed because State Farm had essentially figured out on its own the secret fee arrangement at

  issue and adjusted its claims in a manner which avoided any overpayment, thus eliminating its

  claim that it had been caused any actual damages. Id. at 1309 (“Defendants argue that State




                                                    3
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 4 of 8



  Farm failed to establish causation because State Farm knew of the Arrangement and adjusted its

  claims accordingly.”).

      It was this specific argument, namely that the knowledge State Farm had gained on its own

  and actions it had taken as a result negated its claim of actual damages, which the Court rejected,

  stating that “State Farm's knowledge has no bearing on the FDUTPA claim.” Id. at 1310.

      But the circumstances and argument raised in Performance Orthapaedics are the exact

  opposite of the circumstances and argument presented in this case. The entire basis for alleging

  a “deceptive” practice in Performance Orthapaedics was that the defendants had entered into a

  secret fee arrangement of which State Farm was allegedly unaware and thus suffered damages in

  paying amounts it otherwise would not have had the agreement been publicized. State Farm

  admits this in its Response at pg. 7 wherein it states that the failure of the defendants in

  Performance Orthapaedics to disclose the fee arrangement is what constituted the FDUTPA

  violation in that case.

      This is, of course, the exact opposite of what occurred in this case. In order for the

  circumstances of Performance Orthapaedics to be similar to the facts of this case, the defendants

  in that case would have had to attach to every bill a full description of the secret fee arrangement

  at issue. The defendants there would have had to offer 13 different depositions in which they

  testified truthfully and completely about all aspects of the fee arrangement before State Farm

  paid any bill. State Farm would have to have hired multiple law firms and experts over the

  course of several years to opine on how the fee arrangement impacted State Farm’s obligation to

  pay any bill before any bill was paid.

      By State Farm’s own admission, had the defendants in Performance Orthapaedics actually

  disclosed the fee arrangement, State Farm would not have had any basis for a FDUTPA claim.



                                                    4
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 5 of 8



  With this admission, State Farm concedes that the information provided to a consumer prior to a

  payment is what determines whether a consumer acting reasonably under the circumstances

  would have been deceived.

     State Farm further concedes that a consumer’s “advance knowledge” of information about a

  transaction falls under the objective analysis of whether a consumer acting reasonably would

  have been deceived. (See State Farm’s response, ECF #85, pg. 11).

     Despite these concessions, State Farm nevertheless argues, illogically, that all of the

  information State Farm was indisputably provided prior to issuing any of the payments to Dr.

  Feijoo, which information State Farm itself claims contradicted the correctness of the codes at

  issue in every instance, should not even be considered.

     State Farm’s argument is not only at odds with the law, it is at odds with its own argument.

  Dr. Feijoo is not seeking summary judgment on State Farm’s FDUTPA claim because of what

  State Farm knew. Rather, he is seeking summary judgment based on what State Farm was

  undeniably told prior to issuing any payment to Dr. Feijoo.

     A. State Farm Would Have Any Alleged Violation of FDUTPA Qualify as A Per Se
        Violation

     As predicted by Defendants’ Motion for Summary Judgment, State Farm’s FDUTPA per se

  claim relies entirely on the idea that Florida Statute §627.732(10) does not require a showing of

  fraud or intentional misconduct. State Farm takes this statute’s broadened definition of

  “knowingly” and argues that it allows any allegation of a FDUTPA violation too be converted

  into a per se violation with no further facts.

     State Farm points to the opinion of its own expert that Dr. Feijoo’s codes were incorrect and

  argues that based on this opinion alone, a “a jury could reasonably conclude that Feijoo




                                                   5
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 6 of 8



  fraudulently or ‘knowingly’ (as defined in Florida Statute §627.732(10)) engaged in this

  systematic course of deceptive conduct.” (See ECF #85, pg. 17).

         In other words, the accusation of a deceptive practice itself establishes a triable issue of fact

  that the practice constituted a per se violation as well. This is clearly not the law else there

  would be no need to distinguish a “traditional” FDUTPA claim from a per se claim.

  II.       STATE FARM’S VOLUNTARY PAYMENT ARGUMENT FLIES IN THE FACE
            OF ITS OWN AMENDED COMPLAINT

         State Farm argues in opposition to Defendants’ Voluntary Payment defense that State Farm

  “did not have full knowledge that the Clinic’s bills were deceptive when it paid them because it

  did not have access to the Clinic’s complete medical records for Feijoo’s evaluations.” (See ECF

  #85, pg. 21). This argument, however, flies in the face of every aspect of State Farm’s individual

  claims handling and its extensive Projects, wherein the documents reveal that State Farm had all

  of the information it needed in every instance to form the conclusion that the records did not

  support the codes billed. (See Def. SOF, ¶39-54).

         State Farm’s own Amended Complaint specifically avers that not a single one of the records

  submitted by Dr. Feijoo supported the code billed for the services described by the record. (See

  ECF #60, ¶66, 69, 72, 77, 80). This accusation, of course, was made prior to any discovery in

  this case and was based solely upon the records Dr. Feijoo had submitted in each claim. State

  Farm clearly had full knowledge of the facts it is relying on to call Dr. Feijoo’s bills deceptive

  prior to issuing any payment.

  III.      CONCLUSION

         For all of the foregoing reasons and those stated in Defendants’ Motion for Summary

  Judgment, it is respectfully requested that Defendants’ Motion be granted.




                                                       6
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 7 of 8



                                           RESPECTFULLY SUBMITTED,

                                           THE PIVNIK LAW FIRM
                                           7700 N. Kendal Drive, Suite 703
                                           Miami, FL 33156
                                           Tel: 305-670-0095
                                           Email:Pivniklaw@aol.com
                                                  Cdiezpivniklaw@aol.com
                                           By: /s/ Jerome A. Pivnik
                                           Jerome A. Pivnik, Esq.
                                           Fla. Bar No.: 400408

                                           Andrew P. Baratta, Esq.
                                           Baratta, Russell & Baratta
                                           3500 Reading Way
                                           Huntingdon Valley, PA 19006
                                           Tel: 215-914-2222
                                           Email: Andrew@Barattarussell.com
                                           (pro hac vice)

                                           Kenneth B. Schurr, Esq.
                                           Law Offices of Kenneth B. Schurr
                                           2030 S. Douglas Rd., Ste. 105
                                           Coral Gables, FL 33134-4615
                                           Tel: 305-441-9031
                                           Email: kbsservice@schurrlaw.com




                                       7
Case 1:18-cv-23329-RAR Document 92 Entered on FLSD Docket 07/17/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on July 17, 2019, I have filed the foregoing document with the
  Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
  following in the manner specified, either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner for those counsel or parties who are
  not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
  and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
  Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
  Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).

                                                       RESPECTFULLY SUBMITTED,

                                                       THE PIVNIK LAW FIRM
                                                       7700 N. Kendal Drive, Suite 703
                                                       Miami, FL 33156
                                                       Tel: 305-670-0095
                                                       Email:Pivniklaw@aol.com
                                                              Cdiezpivniklaw@aol.com
                                                       By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)




                                                  8
